DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to claims filed 1/24/2022.  Claims 18 and 20 are cancelled. Claims 1, 11 and 22 are amended.  Claims 1-17, 19, 21 and 22 are pending and examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-14, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scazlo 3,759,038 in view of DiCintio 2011/0271688
Regarding claim 1, Scazlo teaches a diffuser assembly (43, 37, 67, 63, 66, 68, 38, 39, 41) for a gas turbomachine (10) comprising: a forward casing (37) disposed (see Fig. 1) at an aft end of a compressor of the gas turbomachine (the downstream end of 12); an inner barrel member (39 and 41) disposed radially inward of the forward casing (see Fig. 1); and an array of radial flow splitters (68, 66, 63, and 67) circumferentially spaced apart from one another and each (see Fig. 2) extending radially between (see Fig. 2) a base (the potion of 68 in contact with 39) coupled to (see Fig. 2) the inner barrel member to a tip (the portion of 68 coupled to 63, 63, 66, and 67) coupled to the forward casing (see Fig. 1, 2), each radial flow splitter of the array of radial flow splitters comprising a respective leading edge (the upstream edge of 68) facing into (see Fig. 1) a flow of air from the compressor (A), a respective trailing end wall (the downstream end of 68) opposite the respective leading edge (see Fig. 1), a pair of side walls (the lateral walls of each 68 extending between the leading edge and the trailing end wall) extending between the respective leading edge and the respective trailing end wall (see Fig. 1), and a longitudinal axis extending through the respective leading edge and respective the trailing end wall (an axis through each radially flow splitter along the direction of A immediately after exiting the compressor), and wherein the circumferential width of each radial flow splitter of the array of radial flow splitters increases from the tip to the base (see Fig. 2).
Regarding the recitation of the circumferential width continuously increasing as the flow splitter extends radially from tip to base, the radial extent of the portion of the radially flow splitter having a continuously increasing circumferential width has been construed as a change in shape.  Further, there is no disclosure or evidence provided that the radial extent of the portion is significant. As such, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each radial flow splitter of Scazlo so that the circumferential width continuously increases as each flow splitter extends radially from tip to base since it has been held that such changes in shape would have been obvious to one of ordinary skill in the art see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) MPEP 2144 IV. B.
Scazlo does not teach wherein a circumferential width of each radial flow splitter of the array of radial flow splitters increases from the respective leading edge to the respective trailing end wall; and wherein the pair of side walls diverge away from the longitudinal axis in a downstream direction corresponding to the flow of air.
DiCintio teaches wherein a circumferential width (Fig. 5, the width perpendicular to the diffuser flow 32) of each radial flow splitter of the array of radial flow splitters (the width of support arms (40) that extends across the flowpath of a diffuser (34)), increases from the respective leading edge to the respective trailing end wall increases (see Fig. 5) and wherein from a pair of side walls (the walls of the support arms between the leading edge and trailing edge of the support arms) diverge away from the longitudinal axis (see Fig. 5) in a downstream direction corresponding to the flow of air (see Fig. 5 , the flow direction shown by the arrows 32).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each radial flow splitter of Scalzo with DiCintio’s teachings on support structure profiles since it has been held that it is an obvious extension of prior art principles to use a known technique (making a support piece in a gas turbine compressor diffuser flow path wedge shaped) to improve similar devices (support piece in a gas turbine compressor diffuser flow path) in the same way (to mitigate pressure drop thereby improving system performance [0002] “The arms of a conventional support block considerable flow in the flow path resulting in a pressure drop and flow instability across the transition support bracket. This pressure drop negatively impacts total system performance”), KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (C).
Regarding claim 2, Scazlo in view of DiCintio teaches the invention as discussed above.
Scazlo further teaches wherein the pair of side walls have a height (the height of the side walls in the radial direction) in a radial direction (the direction perpendicular to the longitudinal axis of the gas turbomachine) between the inner barrel member and the forward casing, the height tapering in a downstream direction (see Fig. 1, the height reduces in the downstream direction). 
Regarding claim 3, Scazlo in view of DiCintio teaches the invention as discussed above.
Scazlo further teaches wherein the respective longitudinal axis of each radial flow splitter of the array of radial flow splitters is aligned with a centerline axis (the longitudinal axis of each 30) of a respective combustor of the gas turbomachine (see Fig. 1 and Fig. 2). 
Regarding claim 4, Scazlo in view of DiCintio teaches the invention as discussed above.
Scazlo further teaches wherein each radial flow splitter of the array of radial flow splitters is axially and circumferentially disposed beneath (see Fig. 2) a transition piece (31) of a respective combustor of the gas turbine. 
Regarding claim 7, Scazlo in view of DiCintio teaches the invention as discussed above.
Scazlo further teaches wherein each of the radial flow splitters of the array of radial flow splitters is integrally, materially formed with the inner barrel member (see Fig. 1). 
Regarding claim 8, Scazlo in view of DiCintio teaches the invention as discussed above.
Scazlo further teaches a portion of a circumference extending (the circumference along the torque tube 28) about a gas turbomachine longitudinal axis of the gas turbomachine (the axis of rotation of the compressor rotor 25)
Scazlo in view of DiCintio as discussed above does not teach wherein the inner barrel member, the array of radial flow splitters, and the forward casing are materially, integrally formed with one another around at least the portion of the circumference extending about the gas turbomachine longitudinal axis of the gas turbomachine.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scazlo in view of DiCintio so as to have inner barrel member, the array of radial flow splitters, and the forward casing be materially, integrally formed with one another around at least the portion of the circumference extending about the longitudinal axis of the gas turbomachine since it has been held that “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” see 
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); MPEP 2144.03 V. B.
Regarding claim 9, Scazlo in view of DiCintio teaches the invention as discussed above.
Scazlo further teaches wherein each of the radial flow splitters comprises a top surface portion (the radially outer hook shaped portion of 68 extending between the leading edge and the trailing edge wall) extending from the leading edge to the trailing end wall (see Fig. 1) and extending between the pair of side walls (see Fig. 1 and Fig. 2).
Scazlo in view of DiCintio as discussed above does not teach wherein the top surface comprises a mounting element configured to engage a mounting feature on the forward casing.
Forming the top surface and the forward casing so as to comprises a mounting element configured to engage a mounting feature on the forward casing has been construed as making the integral top surface and forward casing of Scazlo separable.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scazlo in view of DiCintio so as to have the top surface comprises a mounting element configured to engage a mounting feature on the forward casing since it has been held that “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); MPEP 2144.03 V. B.
Regarding claim 10, Scazlo in view of DiCintio teaches the invention as discussed above.
The recitation of “wherein each radial flow splitter of the radial flow splitters is mechanically fastened to the forward casing through the mounting element” would be the normal and intended function of the mounting element taught by Scazlo in view of DiCintio discussed supra, as such it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scazlo in view of DiCintio so as to have each of the radial flow splitters is mechanically fastened to the forward casing through the mounting element since that is the result of the normal and intended function of the mounting element taught by Scazlo in view of DiCintio. 
Regarding claims 21, Scazlo in view of DiCintio teaches the invention as discussed above.
Scazlo in view of DiCintio as discussed above also teaches wherein the circumferential width of each radial flow splitter of the array of radial flow splitters increases from the tip to the base at the trailing edge wall (see Fig. 2 cited in the rejection of claim 1 supra), wherein the circumferential width of each radial flow splitter of the array of radial flow splitters is constant from the tip to the base at the leading edge (the leading edge is the point of the triangle as shown in Fig. 5 of DiCintio as discussed in the rejection of claim 1 supra)
Regarding claims 22, Scazlo in view of DiCintio teaches the invention as discussed above.
Scazlo in view of DiCintio as discussed above also teaches wherein the base of each radial flow splitter of the array of radial flow splitters is defined at an intersection (Fig. 2 where 68 mounts to 39) between the respective radial flow splitter and the inner barrel member (see Fig. 2), and wherein the tip of each radial flow splitter of the array of radial flow splitters is defined at an intersection (the portion of 68 resting on top of 37 as shown in Fig. 1) between the respective radial flow splitter and the forward casing. (see Fig. 1)
Regarding claim 11, Scazlo teaches a gas turbomachine (10) comprising: a compressor (12) for compressing a flow of air (A); a plurality of combustors (30 see col. 2 ll. 39-42 The combustion apparatus 16 includes a plurality of combustors 30 and associated transition members 31 arranged in an annular array concentric with the rotor aggregate (25, 22, 28)) for combusting fuel (FUEL) with the flow of air to produce combustion products (the hot gaseous products per col. 2 ll. 65 to col. 3 ll. 14 “The combustor 30, as best shown in FIG. I, is of the stepped liner construction employing a plurality of cylindrical liners 44a-44f of graduated diameter disposed in axially spaced telescopic engagement with each other and defining a fuel combustion chamber 45 into which fuel from a suitable supply (not shown) is admitted by a suitable fuel injection device 46 and ignited by an igniter 47.To support the combustion of fuel, pressurized primary air is admitted from the plenum chamber 32 into the combustion chamber 45 by a plurality of apertures 48 in the liners 44a and 44b. In addition, secondary air is admitted through a plurality of apertures 49 in the last liner 44fto dilute the hot gaseous products of combustion to a temperature that the hot components of the turbine 14 can safely withstand”); a turbine driven by the combustion products (see Fig. 1 and see col. 2 ll. 24-27 “The gas turbine 10 is of the well-known axial flow type comprising a multi-stage axial flow compressor portion 12, an axial flow turbine portion 14 and combustion apparatus 16”), the turbine being coupled to the compressor (col. 2 ll. 37-38 “The compressor rotor 25 is drivenly connected to the turbine rotor 22 by a torque tube 28”) a forward casing (37) defining a radially inner surface (the radially inner surface of 37) and a first radially outer surface (the radially outer surface of 37), an  inner barrel member (39 and 41) defining a second radially outer surface, wherein a radial flow splitter (68, 66, 63, and 67) has a leading edge facing into a flow of air from the compressor (the portion of the radial flow splitter facing in the flow of air A from the compressor) wherein the leading edge extends from the second radially outer surface of the inner barrel member (see Fig. 1).
Regarding the recitation of “the leading edge terminating at the radially inner surface of the forward casing” applicant’s disclosure provides no evidence that the location of the leading edge relative to the inner surface of the forward casing is critical or impacts the operation of the claimed diffuser assembly. As such, 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Scazlo in view of DiCintio to provide “a leading edge extending from the second radially outer surface of the inner barrel member and terminating at the radially inner surface of the forward casing” since a rearrangement of parts has be held to be a matter of obvious design choice. See MPEP 2144.04 IV. C. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Per the rejection of claim 1 supra, Scazlo in view of DiCintio teaches “a forward casing disposed at an aft end of a compressor of the gas turbomachine; an inner barrel member disposed radially inward of the forward casing; and an array of radial flow splitters and each extending radially between a base coupled to the inner barrel member and a tip coupled to the forward casing, each radial flow splitter of the array of radial flow splitters comprising a respective leading edge facing into a flow of air from the compressor, a trailing end wall opposite the leading edge, a pair of side walls extending between the leading edge and the respective trailing end wall, and a longitudinal axis extending through the leading edge and the trailing end wall; wherein a circumferential width of each radial flow splitter of the array of radial flow splitters increases from the leading edge to the respective trailing end wall, and wherein the circumferential width of each radial flow splitter of the array of radial flow splitters increases from the tip to the base; and wherein the pair of side walls diverge away from the longitudinal axis in a downstream direction corresponding to the flow of air”, with the “respective leading edge” and “respective trailing end wall” as taught in the rejection of claim 1 corresponding to the “leading edge” and “trailing end wall” as recited in claim 11.
Regarding claims 12-14 and 17-20, Scazlo in view of DiCintio teaches the invention as discussed above.
Per the rejections of claims 2-4 and 7-10 supra, Scazlo in view of DiCintio further teaches the limitations of claims 12-14 and 17-20 (regarding claims 13 and 14, the recitation of “a respective combustor of the plurality of combustors” is construed as corresponding to “the combustor” as recited in rejection of claims 3 and 4 supra).


    PNG
    media_image1.png
    817
    1042
    media_image1.png
    Greyscale

Claims 1, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schott 2010/0239418 in view of DiCintio.
Regarding claim 1, Schott teaches a diffuser assembly (the elements shown in Fig. 1) for a gas turbomachine (turbine engine 1, see [0016] “With reference to FIGS. 1-6, a diffuser 10 is provided for use in a turbine engine 1. The turbine engine 1 may include a rotor that rotates about a centerline thereof, a compressor section upstream of the diffuser 10, which compresses inlet air and discharges hot compressor discharge air, an annular compressor discharge casing (CDC) 20, which seals the compressor discharge air from the rotor and a set of struts 30, and which includes wall surfaces 21 and 22 that delimit a region through which the hot compressor discharge air is able to flow”) comprising: a forward casing (see Image 1, the annular portion radially outside of the openings shown in Fig. 2 between the radial flow splitters) disposed at an aft end of a compressor of the gas turbomachine (see [0016] supra which teaches the diffuser located downstream of the compressor section, the aft end of the compressor section has been construed as the downstream end nearest the diffuser 10); an inner barrel member (see Image 1) disposed radially inward of the forward casing (see Image 1 and Fig. 5); and an array of radial flow splitters (see Image 1, the array of radial flow splitters, one of which is labeled in Image 1) circumferentially spaced apart from one another (see Image 1) and each extending radially between (see Image 1) a base (the portion nearest the forward casing) coupled to the inner barrel member (via the radially extending body of the radial flow splitter) to a tip (the portion nearest the inner barrel member) coupled to the forward casing (see Image 1, via the radially extending body of the radial flow splitter), each radial flow splitter of the array of radial flow splitters comprising a respective leading edge (the flow wise upstream edge) facing into a flow of air (the air flowing through 80) from the compressor (the compressor flow discharged from 10), a respective trailing end wall (the flow wise downstream edge) opposite the respective leading edge (see Fig. 1), a pair of side walls (see Image 1, one of the pair of sidewalls is shown, the other sidewall is on the opposite side) extending between the respective leading edge and the respective trailing end wall (see Fig. 1), and a longitudinal axis (an axis along a flowise direction of the flow of air form the compressor as it flows over each radial flow splitter) extending through respective the leading edge and the respective trailing end wall (see Fig. 1) and wherein the circumferential width of each radial flow splitter of the array of radial flow splitters increases from the tip to the base (the portion nearest the inner barrel member shown in Fig. 1 is narrower than the portion of 30 shown nearest the forward casing) .
Regarding the recitation of the circumferential width continuously increasing as the flow splitter extends radially from tip to base, the radial extent of the portion of the radially flow splitter having a continuously increasing circumferential width has been construed as a change in shape.  Further, there is no disclosure or evidence provided that the radial extent of the portion is significant. As such,
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each radial flow splitter of Schott so that the circumferential width continuously increases as each flow splitter extends radially from tip to base since it has been such changes in shape would have been obvious to one of ordinary skill in the art see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) MPEP 2144 IV. B.
Schott does not teach wherein a circumferential width of each radial flow splitter increases from the respective leading edge to the respective trailing end wall; and wherein the pair of side walls diverge away from the longitudinal axis in a downstream direction corresponding to the flow of air.
DiCintio teaches a circumferential width (Fig. 5, the width perpendicular to the diffuser flow 32) of a radial flow splitter (the width of support arms (40) that extends across the flowpath of a diffuser (34)), wherein a width increases from the respective leading edge to the respective trailing end wall (see Fig. 5) and wherein from a pair of side walls (the walls of the support arms between the leading edge and trailing edge of the support arms) diverge away from the longitudinal axis (see Fig. 5) in a downstream direction corresponding to the flow of air (see Fig. 5 , the flow direction shown by the arrows 32).  As modified by DiCintio the portions of the radial flow splitter facing into the flow (including the tip) would be a pointed triangular leading edge, and the base as shown in Fig. 2 has a wide flat portion (the flat portion of 30). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scazlo with DiCintio’s teachings on support structure profiles since it has been held that it is an obvious extension of prior art principles to use a known technique (making a support piece in a gas turbine compressor diffuser flow path wedge shaped) to improve similar devices (support piece in a gas turbine compressor diffuser flow path) in the same way (to mitigate pressure drop thereby improving system performance [0002] “The arms of a conventional support block considerable flow in the flow path resulting in a pressure drop and flow instability across the transition support bracket. This pressure drop negatively impacts total system performance”), KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (C).
Regarding claim 5, Schott in view of DiCintio teaches the invention as discussed above.
Schott further teaches wherein the inner barrel member comprises an upstream end (see Image 2) proximate to the compressor (see Image 2), a downstream end opposite the upstream end (see Image 2), and an intermediate portion (see Image 2) extending between the upstream end and the downstream end (see Image 2); and wherein the intermediate portion comprises a curved portion (see Image 2) terminating in a first wall extending radially from the inner barrel member (see Image 2), the array of radial flow splitters being disposed along the intermediate portion such that each  respective trailing end wall terminates at the curved portion (see Image 2). 
Regarding claim 6, Schott in view of DiCintio teaches the invention as discussed above.
Schott further teaches wherein the downstream end of the inner barrel member comprises an annular shelf (see Image 2) connected to the first wall (see Image 2) and a second wall (see Image 2) extending radially from the annular shelf opposite the first wall (see Image 2); and wherein the second wall is connected to an aft inner casing of the compressor (all of the elements of the turbine engine will inherently be connected to each other).

    PNG
    media_image2.png
    876
    939
    media_image2.png
    Greyscale

Claims 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schott in view of Britannica “Gas-turbine engine” and DiCintio.
Regarding claim 11, Schott teaches a gas turbomachine ((1) see [0016] “With reference to FIGS. 1-6, a diffuser 10 is provided for use in a turbine engine 1. The turbine engine 1 may include a rotor that rotates about a centerline thereof, a compressor section upstream of the diffuser 10, which compresses inlet air and discharges hot compressor discharge air, an annular compressor discharge casing (CDC) 20, which seals the compressor discharge air from the rotor and a set of struts 30, and which includes wall surfaces 21 and 22 that delimit a region through which the hot compressor discharge air is able to flow”)) comprising: a compressor (compressor section per [0016] supra) for compressing a flow of air (hot compressor discharge air [0016] supra); a plurality of combustors (110) and a forward casing (see Image 1, the annular portion radially outside of the openings shown in Fig. 2 between the radial flow splitters) defining a first radially outer surface (the radially outer surface of the forward casing), an  inner barrel member defining a second radially outer surface (the surface 30 is shown mounted to in Fig. 1), an array of radial flow splitters (see Image 1, the array of radial flow splitters, one of which is labeled in Image 1), each radial flow splitter of the array of radial flow splitters comprising a respective leading edge (the flow wise upstream edge) facing into a flow of air (the air flowing through 80) from the compressor (the compressor flow discharged from 10), the leading edge extending from the second radially outer surface of the inner barrel member (see Fig. 1) and extending up to the radially inner portion of the forward casing (see Fig. 1).
Schott does not teach the forward casing defining a radially inner surface and the leading edge terminating at the radially inner surface.
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Schott so as to make each radially flow splitter separable from the radially inner portion of the forward casing since it has been held that any reason desirable to make parts separable will support a finding of obviousness see MPEP 2144.04 V. C.In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").  Making Schott each radially flow splitter separable from the radially inner portion of the forward casing would provide a radially inner surface to the forward casing with the leading edge terminating at the radially inner surface.
Regarding the recitation of the circumferential width continuously increasing as the flow splitter extends radially from tip to base, the radial extent of the portion of the radially flow splitter having a continuously increasing circumferential width has been construed as a change in shape.  Further, there is no disclosure or evidence provided that the radial extent of the portion is significant. As such, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each radial flow splitter of Schott so that the circumferential width continuously increases as each flow splitter extends radially from tip to base since it has been such changes in shape would have been obvious to one of ordinary skill in the art see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) MPEP 2144 IV. B.
Per the rejection of claim 1 supra, Schott further modified by DiCintio teaches “a forward casing disposed at an aft end of a compressor of the gas turbomachine; an inner barrel member disposed radially inward of the forward casing; and an array of radial flow splitters and each extending radially between a base coupled to the inner barrel member and a tip coupled to the forward casing, each radial flow splitter of the array of radial flow splitters comprising a respective leading edge facing into a flow of air from the compressor, a trailing end wall opposite the leading edge, a pair of side walls extending between the leading edge and the respective trailing end wall, and a longitudinal axis extending through the leading edge and the trailing end wall; wherein a circumferential width of each radial flow splitter of the array of radial flow splitters increases from the leading edge to the respective trailing end wall, and wherein the circumferential width of each radial flow splitter of the array of radial flow splitters increases from the tip to the base; and wherein the pair of side walls diverge away from the longitudinal axis in a downstream direction corresponding to the flow of air”, with the “respective leading edge” and “respective trailing end wall” as taught in the rejection of claim 1 corresponding to the “leading edge” and “trailing end wall” as recited in claim 11”.
Schott in view of DiCintio does not teach the combustor for combusting fuel with the flow of air to produce combustion products; a turbine driven by the combustion products, the turbine being coupled to the compressor.
Britannica teaches that for most gas turbine engines, the combustor combusts fuel (fuel per page 2 “Most gas turbines operate on an open cycle in which air is taken from the atmosphere, compressed in a centrifugal or axial-flow compressor, and then fed into a combustion chamber. Here, fuel is added and burned at an essentially constant pressure with a portion of the air. Additional compressed air, which is bypassed around the burning section and then mixed with the very hot combustion gases, is required to keep the combustion chamber exit (in effect, the turbine inlet) temperature low enough to allow the turbine to operate continuously. If the unit is to produce shaft power, the combustion products (mostly air) are expanded in the turbine to atmospheric pressure. Most of the turbine output is required to operate the compressor”) with the flow of air (see page 2 cited supra, the flow of air being the air compressed by the compressor) to produce combustion products (the very hot combustion gases per page 2 supra); a turbine (the turbine per page 2 cited supra) driven by the combustion products (see page 2 cited supra), the turbine being coupled to the compressor (see page 2 supra and the picture on page 3 “Open Cycle Constant Pressure Gas Turbine Engine”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schott with Britannica’s teachings on gas turbine operation since Britannica teaches such operation is the operation common to most gas turbine engines.


Regarding claims 15 and 16, Schott in view of DiCintio and Britannica teaches the invention as discussed above.
Per the rejections of claims 15 and 16 supra, Schott further teaches the limitations of claims 15 and 16.

Response to Arguments
Applicant's arguments have been fully considered and the deficiencies in the prior rejections to claims 1 and 11 have been addressed by case law In re Daily. Applicants arguments with regards to claim 22 have been addressed by new teachings from Scazlo.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741